Exhibit 10.5

Execution Original

FIRST AMENDMENT TO ESCROW AGREEMENT

THIS FIRST AMENDMENT TO ESCROW AGREEMENT is entered into as of October 17, 2007,
in order to amend that certain Escrow Agreement, dated as of July 2, 2007 (the
“Escrow Agreement”), by and among NAUTILUS, INC., a Washington corporation
(“Nautilus”), TREURIVER INVESTMENTS LIMITED, a British Virgin Islands company
(“Seller”), MICHAEL C. BRUNO, as representative of the Seller (the
“Representative”) and U.S. BANK NATIONAL ASSOCIATION, as escrow agent (the
“Escrow Agent”).

 

1. Exhibit A to the Escrow Agreement is hereby amended in its entirety to read
as set forth in Exhibit A attached hereto.

 

2. The Escrow Agent hereby acknowledges receipt of an executed Joint Instruction
Letter in the form attached hereto as Exhibit B and shall, in accordance with
such Joint Instruction Letter, (i) distribute Twelve Million Five Hundred
Thousand United States Dollars (US$12,500,000) to Seller, together with all
interest accrued on the Escrow Property and held in Escrow, and (ii) distribute
Twelve Million Five Hundred Thousand United States Dollars (US$12,500,000) to
Nautilus.

 

3. The opening sentence of Section 3(a) of the Escrow Agreement is hereby
amended to read in its entirely as follows: “On Closing, but no later than
January 20, 2008, Nautilus and the Representative may deliver to the Escrow
Agent signed instructions in substantially the form of Exhibit A hereto (the
“Closing Release Instructions).”

 

4. The reference to January 2, 2008 in Section 3(b) of the Escrow Agreement is
hereby changed to January 20, 2008.

 

5. Except as expressly set forth herein, the Escrow Agreement shall continue in
full force and effect in accordance with its terms.

[remainder of page intentionally left blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this First Amendment as of the
date first written above.

 

NAUTILUS, INC. By:       Print Name:       Title:     TREURIVER INVESTMENTS
LIMITED     By:   Print Name:       Title:       MICHAEL C. BRUNO, as
Representative U.S. BANK NATIONAL ASSOCIATION, as ESCROW AGENT By:      
Print Name:       Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

To:  U.S. Bank National Association

Attn: Olaleye Fadahunsi

60 Livingston Avenue

St. Paul, Minnesota 55107

Facsimile: (651) 495-8087

E-mail: olaleye.fadahunsi@usbank.com

                      , 200  .

CLOSING RELEASE INSTRUCTIONS

Dear Sirs:

We refer to the Escrow Agreement, dated as of July 2, 2007, as amended by First
Amendment thereto dated as of October 17, 2007 (the “Agreement”), among the
undersigned, Seller, the Representative and you, as Escrow Agent. Terms defined
in the Agreement and not otherwise defined herein are used herein as therein
defined.

We confirm that the Closing under the Purchase Agreement occurred on ·,
200            and hereby irrevocably authorize and direct you to deliver One
Million United States Dollars (US$1,000,000) from the Escrow Property to [Escrow
Agent named in Indemnification and Escrow Agreement], and thereafter to release
all remaining Escrow Property funds from escrow and pay such funds to the
Representative.

 

Very truly yours, NAUTILUS, INC. EXHIBIT PURPOSES ONLY, NO SIGNATURE REQUIRED
By:       Print Name:       Title:    

EXHIBIT A

 

3



--------------------------------------------------------------------------------

EXHIBIT B

 

To:  U.S. Bank National Association

Attn: Olaleye Fadahunsi

60 Livingston Avenue

St. Paul, Minnesota 55107

Facsimile: (651) 495-8087

E-mail: olaleye.fadahunsi@usbank.com

  October 17, 2007.

JOINT INSTRUCTION LETTER

THIS JOINT INSTRUCTION LETTER is delivered pursuant to that certain Escrow
Agreement, dated as of July 2, 2007 (the “Escrow Agreement”), by and among
NAUTILUS, INC., a Washington corporation (“Nautilus”), TREURIVER INVESTMENTS
LIMITED, a British Virgin Islands company (“Seller”), MICHAEL C. BRUNO, as
representative of the Seller (“Representative”) and U.S. BANK NATIONAL
ASSOCIATION, as escrow agent (the “Escrow Agent”).

Pursuant to Section 3(c) of the Escrow Agreement, Nautilus and the
Representative hereby instruct the Escrow Agent to (i) immediately release
Twelve Million Five Hundred Thousand United States Dollars (US$12,500,000) from
the Escrow Property to Seller, together with all interest accrued on the Escrow
Property and currently held in Escrow, and (ii) immediately release Twelve
Million Five Hundred Thousand United States Dollars (US$12,500,000) from the
Escrow Property to Nautilus. Nautilus hereby acknowledges and agrees that the
US$12,500,000 released from the Escrow Property is delivered to Seller as a
non-refundable deposit and Nautilus shall have no further claim to such funds.

 

NAUTILUS, INC. EXHIBIT PURPOSES ONLY, NO SIGNATURE REQUIRED By:      
Print Name:       Title:     EXHIBIT PURPOSES ONLY, NO SIGNATURE REQUIRED  
MICHAEL C. BRUNO, as Representative

EXHIBIT B

 

4